Citation Nr: 1331773	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-43 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for chronic sinusitis.  


REPRESENTATION

Veteran represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the 30 percent rating for the Veteran's chronic sinusitis.  

In April 2012, the Board denied an increased rating for sinusitis.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court), and in a September 2012 Joint Motion for Remand (JMR) vacated and remanded the issue to the Board for further consideration.  In April 2013, the Board remanded the Veteran's claim for further development consistent with the JMR.  

The Board issued a decision in June 2013, following which the Veteran's representative filed a Motion to Vacate the Board's decision.  For the reasons discussed below, the Motion to Vacate is granted and the issue of entitlement to an increased rating for service-connected sinusitis is REMANDED to the Department of Veterans Affairs Regional Office for further development.  


FINDING OF FACT

The criteria for vacating the Board decision issued on June 24, 2013, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


CONCLUSIONS OF LAW

1.  On June 24, 2013, the Board issued a decision denying an increased rating for the Veteran's service-connected sinusitis.  

2.  The Veteran's representative was not provided a copy of the May 2013 SSOC prior to the June 24, 2013, decision, nor did the Board consider the additional evidence and argument submitted by the Veteran's representative on June 24, 2013, prior to making its decision.  


VACATUR

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

As noted above, the Veteran's claim was most recently before the Board in June 2013, at which time his increased rating was denied.  The Board issued its decision on June 24, 2013.  On that same day, the Veteran's representative faxed additional argument and evidence to support his claim.  This evidence included a quote from an opinion provided by a Dr. P.  The June 24, 2013, fax and the referenced opinion provided by Dr. P. were in constructive possession of VA, but were not included in the record made available to the Board at the time of its June 24, 2013, decision.  

In July 2013, the Veteran's representative submitted the Motion to Vacate the Board's decision, dated in June 24, 2013, claiming that neither the Veteran, nor the representative received any Supplemental Statement of the Case (SSOC) prior to the June 24, 2013.  Of note, a SSOC was sent to the Veteran on May 23, 2013, at his last known address.  It does not appear, however, that a copy of the May 2013 SSOC was sent to his representative.  Moreover, the representative argued that the Board failed to consider the positive opinion submitted by Dr. P. as well as the additional argument submitted on June 24, 2013.  

The Board notes that under 38 C.F.R. § 20.904 (a)(2) regarding denial of due process includes the failure to provide a SOC or SSOC.  Although it appears as though the Veteran was provided the SSOC, it was not provided to the Veteran's representative of record.  

In view of the foregoing, the Board finds that there was evidence that materially and substantially affected the disposition of the claim in the actual and constructive possession of VA, but which was not considered in the Board's June 24, 2013, decision.  Moreover, the Veteran's representative was not provided a copy of the May 2013 SSOC.  As such, the Board finds that the June 24, 2013, decision denying an increased rating for sinusitis essentially denied the appellant due process of law and must be vacated.


ORDER

The June 24, 2013, Board decision is vacated.  


REMAND

As noted above, the Veteran's representative of record was not provided a copy of the May 23, 2013, SSOC prior to the Board's June 24, 2013, decision, nor did the Board consider evidence that was in its constructive possession prior to issuing its decision.  As such, the June 24, 2013, decision was vacated based on a denial of due process.  

The Board finds that the Veteran's claims must be remanded for presentation of a SSOC to the Veteran and his representative and that they be afforded appropriate time to respond prior to adjudication of the appeal.

The Board also notes that in a copy of a June 24, 2013, fax from the Veteran's representative to VA, the representative quotes an opinion from a Dr. P.  The representative contends that the Board failed to consider this opinion in conjunction with its June 24, 2013, decision.  Other than a quotation in the representative's June 24, 2013, faxed letter, there is no evidence of a submission of an opinion signed and dated by Dr. P.  As such, upon remand, the RO should request that the Veteran and/or his representative submit a copy of the actual opinion provided by Dr. P.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to retrieve a copy of the actual opinion provided by Dr. P. as referenced by the Veteran's representative in his June 2013 and July 2013 correspondences with VA, and associate it with the claims file.  

2.  The RO should perform any additional development deemed necessary.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


